Case: 18-10137      Document: 00515937654         Page: 1    Date Filed: 07/14/2021




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 14, 2021
                                   No. 18-10137
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adrian Castro,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:16-cv-1761


   Before Ho, Oldham, and Wilson, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          A judge on our court granted Adrian Castro a certificate of
   appealability (“COA”). It’s undisputed that the COA is invalid under 28
   U.S.C. § 2253(c)(2)–(3) because it fails to specify a constitutional issue. The
   only question is what we should do about it. We vacate the COA and dismiss
   the appeal.
                                         I.
          Adrian Castro plotted and executed a spree of violent thefts against
   United States postal workers. The Government indicted Castro and charged
Case: 18-10137      Document: 00515937654          Page: 2   Date Filed: 07/14/2021




                                    No. 18-10137


   him with, inter alia, violating 18 U.S.C. § 2114(a) by assaulting mail carriers
   and putting their lives in danger, and violating 18 U.S.C. § 924(c)(1)(A) and
   (c)(3)(B) by using a firearm in relation to a crime of violence. Castro pleaded
   guilty to the relevant charges, and the district court sentenced him to 552
   months in prison. This sentence included four concurrent sentences for 168
   months based on the fact that Castro “put[] his [victims’] li[ves] in jeopardy
   by the use of a dangerous weapon.” 18 U.S.C. § 2114(a). Castro did not
   appeal. His conviction became final on July 15, 2004.
          Twelve years later, Castro filed his first motion under 28 U.S.C.
   § 2255. That was long after the one-year limitations period provided in the
   Antiterrorism and Effective Death Penalty Act (“AEDPA”). See 28 U.S.C.
   § 2255(f)(1). But Castro argued he should get a new limitations period based
   on Johnson v. United States, 576 U.S. 591 (2015). See 28 U.S.C. § 2255(f)(3)
   (providing a new one-year limitations period where the Supreme Court
   recognizes a new right and makes it retroactively applicable to cases on
   collateral review). The magistrate judge determined that Johnson’s holding
   as to the residual clause of 18 U.S.C. § 924(e)(2)(B) was inapplicable to
   Castro’s conviction under § 924(c)(3)(B). Thus, Castro did not get the
   benefit of § 2255(f)(3), and his motion was time-barred. Castro objected to
   the report and recommendation, albeit with a concession that his argument
   was foreclosed by binding Fifth Circuit precedent. The district court adopted
   the report and recommendation, denied Castro relief, and denied a COA.
          Castro then asked our court for a COA. One judge of our court granted
   a COA on a single procedural ground: “whether the district court erred by
   denying Castro’s § 2255 motion as untimely.”
                                         II.
          Prisoners challenging their custody are not like ordinary litigants. For
   over a century, Congress has required prisoners—unlike anyone else




                                         2
Case: 18-10137      Document: 00515937654          Page: 3   Date Filed: 07/14/2021




                                    No. 18-10137


   appealing a judgment—to receive permission before appealing. We first
   explain that permission requirement. Then we vacate Castro’s COA.
                                         A.
          In 1908, Congress took away the appeal-as-of-right from state
   prisoners. See An Act restricting in certain cases the right of appeal to the
   Supreme Court in habeas proceedings, 35 Stat. 40, 40 (1908). In its place,
   Congress instituted the certificate of probable cause (“CPC”) procedure.
   The CPC procedure required a state prisoner to obtain certification from
   “the United States court by which the final decision was rendered or a justice
   of the Supreme Court” that “probable cause for an appeal” existed. Ibid.
   This prerequisite to appeal served to preempt frivolous petitions and prevent
   the expenditure of precious judicial resources on meritless cases. See Davis v.
   Jacobs, 454 U.S. 911, 917 (1981) (Rehnquist, J., dissenting) (“[C]ongress[]
   . . . impose[d] th[e] [CPC] requirement as a means of terminating frivolous
   appeals in habeas corpus proceedings.”).
          In 1948, Congress broadened the types of judicial officers empowered
   to grant CPCs to include circuit judges in addition to Supreme Court justices.
   See An Act to revise, codify, and enact into law title 28 of the United States
   Code entitled “Judicial Code and Judiciary,” 62 Stat. 869, 967 (1948). And
   although the statute did not designate the substantive standard for probable
   cause, the Supreme Court held that a prisoner seeking certification must
   offer a “substantial showing of the denial of a federal right.” Barefoot v.
   Estelle, 463 U.S. 880, 893 (1983) (quotation omitted).
          A tidal shift occurred in 1996 when Congress enacted AEDPA, which
   overhauled the statutory framework governing habeas corpus with an eye
   towards “eliminat[ing] delays in the federal habeas review process.” Holland
   v. Florida, 560 U.S. 631, 648 (2010); see Pub. L. No. 104-132, 110 Stat. 1214
   (1996). Section 2253(c)(2), as amended by AEDPA, retained the certification




                                          3
Case: 18-10137      Document: 00515937654           Page: 4   Date Filed: 07/14/2021




                                     No. 18-10137


   requirement but changed the name to a “certificate of appealability.” And
   instead of permitting an appeal anytime a prisoner made “a substantial
   showing of the denial of a federal right,” Barefoot, 463 U.S. at 893 (emphasis
   added), AEDPA elevated the standard and limited appeals to only those cases
   in which an applicant makes “a substantial showing of the denial of a
   constitutional right,” 28 U.S.C. § 2253(c)(2) (emphasis added). As directly
   relevant here, AEDPA applied the certificate requirement for the first time
   to federal prisoners like Castro. See United States v. Orozco, 103 F.3d 389, 391
   (5th Cir. 1996) (noting “a pre-AEDPA § 2255 movant was not required to
   obtain [a CPC] in order to appeal the final order in a § 2255 proceeding to a
   court of appeals”).
          Today, state and federal prisoners face the same hurdle to noticing an
   appeal: The applicant must obtain a COA by making “a substantial showing
   of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The
   requirement that a COA identify a constitutional issues serves the same
   interest as the earlier CPC requirement—namely to “screen[] out issues
   unworthy of judicial time and attention” and to “ensure[] that frivolous
   claims are not assigned to merits panels.” Gonzalez v. Thaler, 565 U.S. 134,
   145 (2012). In short, the COA requirement serves a gatekeeping function. See
   Jennings v. Stephens, 574 U.S. 271, 291–92 (2015) (Thomas, J., dissenting)
   (describing the history and purpose of the COA requirement).
          The    must-identify-a-constitutional-issue     requirement     is   not
   diminished where a district court denies relief on procedural grounds. See
   Slack v. McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA in such a
   circumstance, an applicant must show “that jurists of reason would find it
   debatable whether the petition states a valid claim of the denial of a
   constitutional right, and that jurists of reason would find it debatable whether
   the district court was correct in its procedural ruling.” Id. at 478. The
   rationale for these rules is simple: If a prisoner must eventually prove a



                                          4
Case: 18-10137      Document: 00515937654           Page: 5   Date Filed: 07/14/2021




                                     No. 18-10137


   constitutional violation to secure release from custody, his appeal should
   proceed only if he can prove a debatable constitutional issue at the outset. A
   procedural-only appeal is much ado about nothing. See, e.g., id. at 483–84
   (holding that a COA applicant “must make a substantial showing of the
   denial of a constitutional right”); Miller-El v. Cockrell, 537 U.S. 322, 336
   (2003) (“[Section] 2253(c) permits the issuance of a COA only where a
   petitioner has made a ‘substantial showing of the denial of a constitutional
   right.’”).
          Most recently, the Supreme Court confronted a COA issued by our
   court that is materially identical to the COA our court issued in this case. See
   Gonzalez, 565 U.S. at 138. Here are the two Fifth Circuit COAs side-by-side:

            Gonzalez v. Thaler            United States v. Castro
    “whether the habeas application “whether the district court erred by
    was timely filed”               denying Castro’s § 2255 motion as
                                    untimely”

   The Supreme Court unanimously agreed that such a COA is invalid because
   it says nothing at all about the Constitution. See Gonzalez, 565 U.S. at 141
   (eight justices agreeing that a procedural-only COA is invalid); id. at 155
   (Scalia, J., dissenting) (arguing that a procedural-only COA is invalid and also
   constitutes a jurisdictional defect). And although an invalid COA does not
   deprive us of jurisdiction, the Court nevertheless held that the commands in
   § 2253(c)(2) and (c)(3) are “mandatory.” Id. at 154 (majority op.).
                                         B.
          Given Gonzalez and the Court’s unanimous judgment, both sides
   unsurprisingly agree that Castro’s COA is invalid. The Government asks us
   to vacate it. The Federal Public Defender (“FPD”) says that once a COA is
   issued, it cannot be vacated—no matter how badly it conflicts with the COA




                                          5
Case: 18-10137      Document: 00515937654           Page: 6   Date Filed: 07/14/2021




                                     No. 18-10137


   requirements enacted by Congress and affirmed by the unanimous judgment
   of the Supreme Court.
          We agree with the Government. The Supreme Court has repeatedly
   admonished us that procedural-only COAs are invalid. We’ve refused to
   follow those instructions before, and we’ve been reversed for the refusal.
   Today we resolve to follow the statute that Congress wrote and to forswear
   procedural-only COAs. “Having sworn off the habit of venturing beyond
   Congress’s intent, we will not accept [the] invitation to have one last drink.”
   Alexander v. Sandoval, 532 U.S. 275, 287 (2001).
          This approach accords with other habeas doctrines. Take for example
   Teague v. Lane, 489 U.S. 288 (1989). Like the COA requirement, the
   nonretroactivity doctrine serves the interests of judicial economy, efficiency,
   and administration. See, e.g., Mackey v. United States, 401 U.S. 667, 676 (1971)
   (Harlan, J., concurring in the judgment) (noting the nonretroactivity
   “doctrine was the product of the Court’s disquietude with the impacts of its
   fast-moving pace of constitutional innovation in the criminal field” and “a
   technique that provided an impetus for the implementation of long overdue
   reforms, which otherwise could not be practicably effected” (quotation
   omitted)). Like an invalid COA, the nonretroactivity of a Supreme Court
   decision under Teague is a non-jurisdictional defense. And where the State
   fails to raise Teague, the federal court can raise it sua sponte and dismiss the
   habeas petition. See Caspari v. Bohlen, 510 U.S. 383, 389 (1994).
          Or take AEDPA’s one-year time bar. See 28 U.S.C. § 2244(d). Like
   the COA requirement, the limitations period serves the interests of judicial
   economy, efficiency, and administration. See Day v. McDonough, 547 U.S.
   198, 205 (2006) (noting § 2244(d) “implicate[s] values beyond the concerns
   of the parties” including “judicial efficiency and conservation of judicial
   resources” (quotations omitted)). Like an invalid COA, the limitations




                                          6
Case: 18-10137      Document: 00515937654            Page: 7    Date Filed: 07/14/2021




                                      No. 18-10137


   period is a non-jurisdictional defense. And where the State fails to raise it, the
   federal court can raise it sua sponte and dismiss the habeas petition. Id. at
   209.
          Finally, take procedural default. Like the COA requirement, the
   procedural-default doctrine serves the interests of judicial economy,
   efficiency, and administration. See Magourik v. Phillips, 144 F.3d 348, 358 (5th
   Cir. 1998). Like an invalid COA, procedural default is a non-jurisdictional
   defense. And where the State fails to raise a default, the federal court can
   raise it sua sponte and dismiss the habeas petition. Ibid.; see also Brewer v.
   Marshall, 119 F.3d 993, 999 (1st Cir. 1997); Rosario v. United States, 164 F.3d
   729, 732 (2d Cir. 1998); Sweger v. Chesney, 294 F.3d 506, 520 (3d Cir. 2002);
   Yeatts v. Angelone, 166 F.3d 255, 261 (4th Cir. 1999); Sowell v. Bradshaw, 372
   F.3d 821, 830 (6th Cir. 2004); Kurzawa v. Jordan, 146 F.3d 435, 440 (7th Cir.
   1998); King v. Kemna, 266 F.3d 816, 822 (8th Cir. 2001) (en banc); Vang v.
   Nevada, 329 F.3d 1069, 1073 (9th Cir. 2003); United States v. Wiseman, 297
   F.3d 975, 979 (10th Cir. 2002); Moon v. Head, 285 F.3d 1301, 1315 n.17 (11th
   Cir. 2002).
          Given the plain text of § 2253(c)(2), Supreme Court precedent, and
   the similarities between the COA requirement and other habeas doctrines,
   we hold that an invalid COA can and should be vacated. In so holding, we
   align our circuit with the strong majority of circuits that have confronted this
   issue. See Spencer v. United States, 773 F.3d 1132, 1138 (11th Cir. 2014) (en
   banc) (“A failure to specify [an underlying constitutional issue] would violate
   the text enacted by Congress, see 28 U.S.C. § 2253(c)(3), and will result in
   the vacatur of the certificate.”); Phelps v. Alameda, 366 F.3d 722, 728–31 (9th
   Cir. 2004) (vacating a COA as improvidently granted for failure to specify a
   debatable constitutional issue); Khaimov v. Crist, 297 F.3d 783, 786 (8th Cir.
   2002) (“[R]evoking[] a certificate [of appealability], especially one we have
   issued, is . . . well within our authority.”); see also United States v. Marcello,



                                           7
Case: 18-10137      Document: 00515937654           Page: 8   Date Filed: 07/14/2021




                                     No. 18-10137


   212 F.3d 1005, 1007–08 (7th Cir. 2000) (“[W]e have discretion to decide the
   case by reviewing the validity of the [certificate of appealability] or by going
   straight to the issues raised on appeal.”). But see Rayner v. Mills, 685 F.3d
   631, 635 n.1 (6th Cir. 2012) (“[A]s the issues have already been briefed and
   presented to this [c]ourt, we will not review the grant of the COA.”).
                                         C.
          The FPD nonetheless says Gonzalez is somehow inconsistent with
   vacating Castro’s COA. That misreads the Supreme Court’s decision.
          Gonzalez reiterated the principle—well-settled since the landmark
   decisions in Slack and Miller-El—that a COA comports with the mandatory
   language used by Congress only if it “indicates which specific issue or issues”
   constitute “a substantial showing of the denial of a constitutional right.” 28
   U.S.C. § 2253(c)(2)–(3) (emphasis added); see Gonzalez, 565 U.S. at 140–41
   (quoting Slack, 529 U.S. at 484). Gonzalez simply held that a single judge’s
   mistake in granting a COA that fails to indicate a constitutional issue does not
   strip us of jurisdiction in the same way a late notice of appeal would. See id.
   at 144, 147 (distinguishing the COA from a notice of appeal and Bowles v.
   Russell, 551 U.S. 205 (2007)). Nothing in Gonzalez’s holding requires us to
   blind ourselves to a COA error that is so patent that the FPD concedes it.
          Nor does Gonzalez’s reasoning require that result. In Gonzalez, no one
   identified the invalidity of the COA until after briefing in our court, after
   argument in our court, after a precedential decision from our court, and after
   a cert petition in the Supreme Court. It was not until the State’s brief in
   opposition that anyone noticed the COA problem. See 565 U.S. at 145. On
   those facts, vacating the COA at such a late date would serve no
   “gatekeeping” function whatsoever. Ibid. To the contrary, it would create
   serious inefficiencies—the same ones the COA is designed to prevent—to
   vacate a COA after our court has already rendered its decision. Ibid.




                                          8
Case: 18-10137      Document: 00515937654            Page: 9    Date Filed: 07/14/2021




                                      No. 18-10137


          Those concerns do not apply here. The parties conceded the invalidity
   of our COA before oral argument, which we then canceled. So here—unlike
   in Gonzalez—we’re confronted with the choice of either (A) honoring the
   COA requirement that Congress wrote or (B) ignoring it and plowing ahead
   in the face of a conceded error and rendering a decision limited to a non-
   constitutional issue. We choose (A)—a choice our court did not have in
   Gonzalez.
                                          III.
          Finally, Castro asks us to issue a valid COA on “whether the residual
   clause found in 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague” after
   the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319
   (2019). Castro Suppl. Br. 5. We refuse to do so for two independent reasons.
   First, it is well settled in our circuit that a prisoner cannot apply for a COA in
   our court on any ground different from the one(s) submitted to and rejected
   by the district court. See Black v. Davis, 902 F.3d 541, 545 (5th Cir. 2018).
   Here, Castro first submitted his Davis argument to the district court in a
   “Request for an Indicative Ruling on an Opposed Motion for Leave to File
   an Amended or Supplemental Pleading”—filed after he lost his § 2255
   motion in the district court, noticed his appeal to our court, and received the
   invalid COA from our court that’s discussed in Part II, supra. See Castro v.
   United States, No. 3:16-cv-1761, ECF No. 14 (N.D. Tex. Feb. 12, 2020). The
   district court refused to accept the request, refused to allow the amended or
   supplemental pleading, and refused to make an indicative ruling on the Davis
   argument. See id., ECF No. 29 (Oct. 15, 2020). That bars us from considering
   the argument under Black.
          Second, in any event, Castro was not sentenced under the residual
   clause in § 924(c)(3)(B). He was sentenced under the elements clause in
   § 924(c)(3)(A). The elements clause defines as a “crime of violence” any




                                           9
Case: 18-10137     Document: 00515937654           Page: 10   Date Filed: 07/14/2021




                                    No. 18-10137


   felony that “has as an element the use, attempted use, or threatened use of
   physical force against the person or property of another.” 18 U.S.C.
   § 924(c)(3)(A). Here, Castro pleaded guilty to an offense that has as an
   element “put[ting] his [victims’] li[ves] in jeopardy by the use of a dangerous
   weapon.” 18 U.S.C. § 2114(a). Castro’s indictment, his stipulated factual
   resume, and his plea agreement all confirm that he was convicted of and
   sentenced for putting the lives of his victims in jeopardy by using a handgun.
   There’s no other way he could’ve been sentenced to 168 months for his
   § 2114(a) counts. See ibid. That easily satisfies the elements clause and
   renders the residual clause and Davis irrelevant. See In re Watt, 829 F.3d
   1287, 1290 (11th Cir. 2016) (finding a violation of 18 U.S.C. § 2114(a) in
   which the victim’s life was put in jeopardy to constitute a crime of violence);
   United States v. Enoch, 865 F.3d 575, 582 (7th Cir. 2017) (same); Knight v.
   United States, 936 F.3d 495, 501 (6th Cir. 2019) (same); Williams v. United
   States, 794 F. App’x 612, 614 (9th Cir. 2019) (mem.) (same).
          COA VACATED; APPEAL DISMISSED.




                                         10